Citation Nr: 1119230	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-32 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD) or other acquired psychiatric disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to December 1969.

This matter arises to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that determined that new and material evidence had not been submitted to reopen a claim for service connection for post-traumatic stress disorder (PTSD).  In February 2008, the Board found new and material evidence, reopened the claim, and remanded it for development.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran is a combat veteran.

2.  Exposure to combat in Vietnam led to PTSD.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

In order to establish service connection for a disability, the evidence must show that it resulted from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection for PTSD is subject to additional requirements, however.  

Service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304 (d), (f) (2), (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Cohen Court stressed that where a diagnosis of PTSD has been made, the Board must presume the sufficiency of the claimed stressor.  Id, at 140.  

The first issue to be resolved is whether there is credible supporting evidence of a stressor alleged by the Veteran or whether the evidence demonstrates that he participated in combat, in which case further credible supporting stressor evidence is unnecessary.  38 C.F.R. § 3.304(f).  

The Veteran reported having survived a rocket attack at his base in the Republic of Vietnam, among other reported PTSD stressors.  Historical research reflects that the base in question did come under enemy rocket or mortar attack while the Veteran was stationed there.  A finding that the Veteran survived an enemy rocket or mortar attack is significant, because in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court stressed that "mortar fire" "might be construed as combat related." 

VA's guidance on what constitutes combat for purposes of establishing a diagnosis of PTSD is found in VAOPGCPREC 12-99.  The Board points out that 38 U.S.C.A. § 7104(a), (c) states "The Board shall be bound in its decisions by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department."  Thus, the Board must comply with instructions set forth in VAOPGCPREC 12-99.

According to VAOPGCPREC 12-99, the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b) requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Nothing in the language or history of that statute or any VA regulation suggests a more specific definition.  The determination as to what evidence may be satisfactory proof that a Veteran "engaged in combat with the enemy" necessarily depends on the facts of each case.  Determining whether evidence establishes that a Veteran engaged in combat requires an evaluation of all pertinent evidence and an assessment of the credibility, probative value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or regulatory limitation on the types of evidence that may be used in any case to support a finding that a Veteran engaged in combat with the enemy.  Hence, the Board must consider all submissions.  The General Counsel precedent opinion concludes that any evidence which is probative of that fact may be used by a Veteran to support an assertion of combat and VA must consider any such evidence in connection with all other pertinent evidence.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt rule in 38 U.S.C.A. § 5107(b) applies to determinations of whether a Veteran engaged in combat with the enemy for purposes of 38 U.S.C. § 1154(b) in the same manner as it applies to any other determination material to resolution of a claim for VA benefits.  VA must evaluate the credibility and probative value of all pertinent evidence of record and determine whether there is an approximate balance of positive and negative evidence or whether the evidence preponderates either for or against a finding that the Veteran engaged in combat.  If there is an approximate balance of positive and negative evidence, the issue must be resolved in the veteran's favor.  See 38 C.F.R. § 3.102 (2010).

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the Court reversed the Board in a decision that had denied service connection for PTSD on the basis of no confirmed stressor.  In Pentecost, the Veteran submitted evidence of a rocket attack on his unit.  The Court pointed out that corroboration of every detail of a stressor under such circumstances, such as the Veteran's own personal involvement, is not necessary.  Also see Suozzi v. Brown, 10 Vet. App. 307 (1997).  The facts in this case are similar because the evidence indicates that the Veteran's base, rather than the Veteran himself, was attacked by the enemy.  

Thus, even without an award of the Purple Heart or other combat decoration, the evidence of record is sufficient to place the issue of participation in combat in relative equipoise.  Applying the benefit of the doubt doctrine, the Board will resolve the issue in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Considering all the evidence, including an assessment of the credibility, probative value, and relative weight of the evidence, the Board finds that it is at least as likely as not that the Veteran is a combat veteran.  Because the Veteran is a combat veteran, no further credible supporting evidence of a claimed PTSD stressor is necessary in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  

Next for consideration are the diagnoses of PTSD that have been offered-and controverted-by VA mental health professionals.  The strongest diagnosis of PTSD is, perhaps, that which is offered in a VA hospitalization report.  According to the report, the Veteran underwent VA hospitalization from April 3 to May 26, 1995.  He had been hospitalized for polysubstance abuse.  He was evaluated extensively during that 7-week period.  A Beck depression inventory indicated moderate to severe depression; however, the final diagnoses did not include depression, but rather, included PTSD.  The clinical psychologist specifically reported, "There appears to be validity to a diagnosis of PTSD for this gentleman, even though he was in the Air Force...Nevertheless, the specific incidents that the veteran describes certainly were life-threatening..."  

VA examined the Veteran for mental disorders in July 1995.  The compensation examination report notes that the Veteran has had a problem with rage since returning from the war.  The report contains a provisional diagnosis of PTSD.

The Veteran then underwent a VA PTSD compensation examination in July 1995.  The VA psychiatrist offered a medical opinion that must be interpreted as favorable to the claim.  The psychiatrist explained, "Meets the criteria for post-traumatic stress disorder in borderline fashion.  Probably deficient in meeting alienation and avoidance criteria; however, the examiner feels the Veteran has a minimum level of post-traumatic stress disorder."  

A February 1999 VA report notes dysthymic disorder.  A March 2002 VA psychiatry note contains an impression of major depressive disorder.  It does not mention PTSD.  

VA re-examined the Veteran for PTSD in April 2010.  The psychiatrist reviewed the 1995 diagnoses of PTSD.  The Veteran exhibited a mood disorder, which the psychiatrist felt was more consistent with bipolar disorder.  The psychiatrist concluded that the Veteran did not meet all diagnostic criteria for PTSD.  The psychiatrist was critical of the earlier diagnosis of "PTSD in borderline fashion" stating that one must meet all PTSD diagnostic criteria to be diagnosed with PTSD.  

Each medical diagnosis and medical opinion discussed above is competent, credible, and persuasive, as each is based on accurate facts and supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The PTSD diagnosis offered after a 7-week VA hospitalization is especially persuasive, as it is based on much more than a brief interview with the Veteran and it contains no questionable qualification, such as "borderline PTSD," to which the recent VA psychiatrist has objected.  Although VA mental health experts may disagree as to whether the Veteran has PTSD or borderline PTSD, the Board need not resolve the controversy, because the conflicting medical diagnoses merely place the medical evidence for a diagnosis of PTSD in relative equipoise.  

The Board must also address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The Veteran feels that he has PTSD due to stressors experienced in Vietnam.  This lay opinion cannot be dismissed as incompetent or unpersuasive.  

In Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007), the Federal Circuit stressed that a lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Because the lay assertion of PTSD symptoms due to stressors experienced in Vietnam supports a later diagnosis of PTSD by a medical professional, the lay evidence itself must be deemed competent and persuasive.  

Because the evidence reflects that a PTSD diagnosis has been given, and because the evidence reflects that the Veteran did participate in combat, and because there is no clear and convincing evidence to the contrary, the requirements for service connection for PTSD are met.  

ORDER

Service connection for PTSD is granted.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


